Name: Decision of the EEA Joint Committee No 28/94 of 2 December 1994 amending Annex XI (Telecommunication services) to the EEA Agreement
 Type: Decision
 Subject Matter: European construction;  communications;  information and information processing
 Date Published: 1994-12-29

 29.12.1994 EN Official Journal of the European Communities L 339/87 DECISION OF THE EEA JOINT COMMITTEE No 28/94 of 2 December 1994 amending Annex XI (Telecommunication services) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex XI to the Agreement was amended by Decision of the EEA Joint Committee No 7/94 of 21 March 1994 amending Protocol 47 and certain Annexes to the EEA Agreement (1); Whereas Council resolution 94/C 48/01 of 7 February 1994 on universal service principles in the telecommunications sector (2) is to be incorporated into the Agreement; Whereas Council resolution 94/C 48/02 of 7 February 1994 on the development of Community postal services (3) is to be incorporated into the Agreement; Whereas Council resolution 94/C 181/01 of 20 June 1994 on coordination with regard to information exchange between administrations (4) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following new subheading shall be inserted in Annex XI to the Agreement before point 6 (Council resolution 88/C 257/01) after the introductory phrase: Telecommunication services. Article 2 The following new points and new subheadings shall be inserted in Annex XI to the Agreement after point 25 (Council resolution of 7 December 1993): 26. 394 Y 0216(01): Council resolution 94/C 48/01 of 7 February 1994 on the universal service principles in the telecommunications sector (OJ No C 48, 16. 2. 1994, p. 1). Postal services 27. 394 Y 0216(02): Council resolution 94/C 48/02 of 7 February 1994 on the development of Community postal services (OJ No C 48, 16. 2. 1994, p. 3). Information services 28. 394 Y 0702(01): Council resolution 94/C 181/01 of 20 June 1994 on coordination with regard to information exchange between administrations (OJ No C 181, 2. 7. 1994, p. 1). Article 3 The texts of resolutions 94/C 48/01, 94/C 48/02 and 94/C 181/01 in the Finnish, Icelandic, Norwegian and Swedish languages, which are annexed to the respective language versions of this Decision, are authentic. Article 4 This Decision shall enter into force on 1 February 1995, provided that all the notifications pursuant to Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 5 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 2 December 1994. For the EEA Joint Committee The President H. HAFSTEIN (1) OJ No L 160, 28. 6. 1994, p. 1. (2) OJ No C 48, 16. 2. 1994, p. 1. (3) OJ No C 48, 16. 2. 1994, p. 3. (4) OJ No C 181, 2. 7. 1994, p. 1.